DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  Please correct the spelling of artefacts to artifacts.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 17 are unclear because it is unclear how the limitation adds to the independent claim or benefits the limitations of the independent claim.  It simply states evaluating a PSF for a microscope in terms of BRI.  
Claims 7 and 16 recite the limitation “wherein the algorithm calculates a preview image on the basis of a changed setting, in particular the provisional or the second setting, of the objective correction ring.  There is insufficient antecedent basis for this bolded element in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-11, 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler et al. (herein after will be referred to as Goegler) (US 20180267300) in view of Lin et al. (herein after will be referred to as Lin) (US 20210286972).


a) providing the microscope for imaging the sample, wherein the microscope comprises an objective having an adjustable objective correction ring for correcting imaging aberrations; [See Goegler [Abstract] Adjustable correction optical unit which corrects spherical aberration for a microscope.]
b) imaging the sample using the microscope for generating at least one raw image of the sample with a first setting of the objective correction ring; [See Goegler [0040] First spherical aberration which occurs when imaging the object.] 
d) determining a second relative or absolute setting of the objective correction ring, which reduces the imaging aberrations vis à vis the first setting, [See Goegler [0022] Second spherical aberration which occurs when imaging the object via the correction optical unit.]
Goegler does not explicitly disclose
c) inputting the at least one raw image into a machine-learned or machine learning algorithm; and 
by means of the algorithm on the basis of the raw image. 
However, Lin does disclose
c) inputting the at least one raw image into a machine-learned or machine learning algorithm; and [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model.  Also, see 0067, machine learning using a neural network for microcope images and aberration value calculation.] 
by means of the algorithm on the basis of the raw image. [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model.  Also, see 0067, machine learning using a neural network for microcope images and aberration value calculation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler to add the teachings of Lin, in order to improve upon aberration correction by utilization of machine learning [See Lin [0028]].

Regarding claim 4, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein the algorithm comprises a neural network, which assesses image quality and/or determines the second setting.  
However, Lin does disclose 
wherein the algorithm comprises a neural network, which assesses image quality and/or determines the second setting.  [See Lin [0012] Imaging recognition model is a neural network.]
Applying the same motivation as applied in claim 1.

Regarding claim 5, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler discloses
comprising acquiring sample information comprising at least one of the following indications: thickness of a cover glass, material of the cover glass, sample temperature, sample type, sample location on a sample carrier, embedding medium of the sample, immersion medium, [See Goegler [0056] The material of the object carrier, the object carrier thickness, temperature of the object, the actual type of object (para. 0053) is used for a correction optical unit set value.]
Goegler does not explicitly disclose
wherein the algorithm determines the second setting on the basis of the sample information as well.  
However, Lin does disclose
wherein the algorithm determines the second setting on the basis of the sample information as well.  [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model for obtaining the corresponding set aberration.  Also, see 0012, feature extraction is performed on the images to obtain image features and to classify the images.]
Applying the same motivation as applied in claim 1.

Regarding claim 7, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler discloses
wherein the algorithm calculates a preview image on the basis of a changed setting, in particular the provisional or the second setting, of the objective correction ring.  [See Goegler [0040] Image is displayed on a display device.]

Regarding claim 9, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler discloses
the objective correction ring is adjustable by motor and is set to the second setting by the control device.  [See Goegler [0005] Motor-driven correction rings.  Also, see 0050, control device controls and actuates the drive to set the unit to the set value.]

wherein the algorithm is carried out by a control device of the microscope and
However, Lin does disclose
wherein the algorithm is carried out by a control device of the microscope and [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model for obtaining the corresponding set aberration (the image recognition model is inherently performed on a processor/control device).]
Applying the same motivation as applied in claim 1.

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10.  Furthermore, Goegler discloses
e) subsequently imaging the sample using the second setting of the objective correction ring.  [See Goegler [0058] The object is imaged in a subsequent step (i.e. using the adjusted correction optical unit).]

Regarding claim 11, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 11.

Regarding claim 14, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 14.
Regarding claim 16, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 16.
Regarding claim 18, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 18.

Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler (US 20180267300) in view of Lin (US 20210286972) and in further view of Nakano et al. (herein after will be referred to as Nakano) (US 20110139980).

Regarding claim 2, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein the algorithm is embodied as a machine learning algorithm and 
carries out the following substeps in step d): e1) determining a figure of merit for the raw image and adjusting the objective correction ring to a changed setting, either in a simulation or during renewed imaging of the sample, and 
also iteratively carrying out the following steps e2)-e5): e2) determining a further raw image of the sample for the changed setting of the objective correction ring; e3) generating a current figure of merit for the raw image of the sample determined in step e2); 
e4) checking whether the current figure of merit attained a minimum value, and ending the iteration using the last-determined setting of the objective correction ring as second setting if this is the case or a predefined number of iteration passes has been reached, otherwise continuing the iteration with step e5); e5) adjusting the objective correction ring in the same direction as during the last adjustment if the current figure of merit is better than the previous one, otherwise adjusting the objective correction ring in the opposite direction, and continuing the iteration with step e2). 
However, Lin does disclose
wherein the algorithm is embodied as a machine learning algorithm and [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model.  Also, see 0067, machine learning using a neural network for microcope images and aberration value calculation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler to add the teachings of Lin, in order to improve upon aberration correction by utilization of machine learning [See Lin [0028]].

carries out the following substeps in step d): e1) determining a figure of merit for the raw image and adjusting the objective correction ring to a changed setting, either in a simulation or during renewed imaging of the sample, and 
also iteratively carrying out the following steps e2)-e5): e2) determining a further raw image of the sample for the changed setting of the objective correction ring; e3) generating a current figure of merit for the raw image of the sample determined in step e2); 
e4) checking whether the current figure of merit attained a minimum value, and ending the iteration using the last-determined setting of the objective correction ring as second setting if this is the case or a predefined number of iteration passes has been reached, otherwise continuing the iteration with step e5); e5) adjusting the objective correction ring in the same direction as during the last adjustment if the current figure of merit is better than the previous one, otherwise adjusting the objective correction ring in the opposite direction, and continuing the iteration with step e2). 
However, Nakano does disclose
carries out the following substeps in step d): e1) determining a figure of merit for the raw image and adjusting the objective correction ring to a changed setting, either in a simulation or during renewed imaging of the sample, and [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.]
also iteratively carrying out the following steps e2)-e5): e2) determining a further raw image of the sample for the changed setting of the objective correction ring; e3) generating a current figure of merit for the raw image of the sample determined in step e2); [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.]
e4) checking whether the current figure of merit attained a minimum value, and ending the iteration using the last-determined setting of the objective correction ring as second setting if this is the case or a predefined number of iteration passes has been reached, otherwise continuing the iteration with step e5); e5) adjusting the objective correction ring in the same direction as during the last adjustment if the current figure of merit is better than the previous one, otherwise adjusting the objective correction ring in the opposite direction, and continuing the iteration with step e2). [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.  When the aberration is less than or equal to the aberration threshold (i.e. attains a minimum value), the flow terminates.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler (modified by Lin) to add the 

Regarding claim 6, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein the algorithm determines at least one provisional setting of the objective correction ring in step d) and steps b) and c) are iterated with the at least one provisional setting.  
However, Nakano does disclose
wherein the algorithm determines at least one provisional setting of the objective correction ring in step d) and steps b) and c) are iterated with the at least one provisional setting.  [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.  When the aberration is less than or equal to the aberration threshold (i.e. attains a minimum value), the flow terminates.]
Applying the same motivation as applied in claim 2.
Regarding claim 11, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 11.
.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler (US 20180267300) in view of Lin (US 20210286972) in view of Nakano (US 20110139980) and in further view of Hong et al. (herein after will be referred to as Hong) (US 20200382715).

Regarding claim 3, Goegler (modified by Lin and Nakano) disclose the method of claim 2.  Furthermore, Goegler does not explicitly disclose
wherein the figure of merit is based on an evaluation in accordance with a quality criterion comprising at least one of the following image properties: imaging sharpness; signal/noise ratio; presence, frequency or extent of predetermined artefacts; recognizability of predetermined structures.  
However, Hong does disclose
wherein the figure of merit is based on an evaluation in accordance with a quality criterion comprising at least one of the following image properties: imaging sharpness; signal/noise ratio; presence, frequency or extent of predetermined artefacts; recognizability of predetermined structures.  [See Hong [0077] Such analysis includes counting the number of objects in the image and characterizing the type of objects for correcting aberrations of the objective lens.]

Regarding claim 12, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 12.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler (US 20180267300) in view of Lin (US 20210286972) and in further view of Newby et al. (herein after will be referred to as Newby) (US 20190311482).

Regarding claim 8, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein a point spread function (PSF) is provided for the microscope and the algorithm evaluates the point spread function (PSF).  
However, Newby does disclose
wherein a point spread function (PSF) is provided for the microscope and the algorithm evaluates the point spread function (PSF).  [See Newby [0028] Using machine learning to deconvolving PSFs for a microscope (title).]
[See Newby [0028]].
Regarding claim 17, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486